[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                       No. 10-12439                      FEB 15, 2011
                                                                          JOHN LEY
                                   Non-Argument Calendar                    CLERK
                                 ________________________

                         D.C. Docket No. 1:08-cr-00356-WSD-ECS-26

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                     Plaintiff-Appellee,


                                            versus

MARIO ESCUTIA-VASQUEZ,
a.k.a. “Lucas”,
a.k.a. FNU LNU #10,

                                                     lllllllllllllllllllll Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (February 15, 2011)
Before TJOFLAT, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Mary Erickson, appointed counsel for Mario Escutia-Vasquez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Escutia-

Vasquez’s convictions and sentences are AFFIRMED.




                                          2